Citation Nr: 0714834	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  02-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an initial rating higher than 10 percent 
for bronchial asthma.

3.  Entitlement to an initial rating higher than 20 percent 
for a low back disability.

4.  Entitlement to a compensable rating for allergic 
rhinitis, for the period from March 1, 2001, to June 19, 
2002.

5.  Entitlement to rating in excess of 30 percent for 
allergic rhinitis, for the period from June 20, 2002, to 
November 30, 2002.

6.  Entitlement to a compensable rating for allergic 
rhinitis, for the period since December 1, 2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a left shoulder 
disability, granted noncompensable service connection for a 
low back disability and allergic rhinitis, effective March 1, 
2001, and granted service connection and awarded a 10 percent 
disability rating for bronchial asthma, effective March 1, 
2001.  By an August 2006 rating decision, the RO increased 
the disability rating for the veteran's low back disability 
from 0 to 20 percent disabling, effective March 1, 2001, and 
increased the disability rating for the veteran's allergic 
rhinitis from 0 to 30 percent disabling, effective June 20, 
2002, and then decreased the disability rating for allergic 
rhinitis from 30 to 0 percent disabling, effective December 
1, 2002.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
shoulder disability.

2.  Since March 1, 2001, the veteran's bronchial asthma 
disability has been manifested by mild hyperinflation and 
mild air trapping, which requires inhalational bronchodilator 
therapy on a daily basis.  Pulmonary function test findings 
taken post-bronchodilator show no worse than FEV-1 of 71 to 
80 percent predicted, or FEV-1/FVC of 71 to 80 percent 
predicted.

3.  Since March 1, 2001, the veteran's low back disability 
has been manifested by no more than moderate limitation of 
motion of the thoracolumbar spine and muscle spasm.  It has 
not been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis and neurological manifestations 
associated with the service-connected low back disability 
have not been shown.

4.  For the period from March 1, 2001, to June 19, 2002, the 
veteran's allergic rhinitis was not manifested by polyps or 
by greater than 50 percent obstruction of the nasal passages 
on both sides, or complete obstruction on one side.

5.  For the period from June 20, 2002, to November 30, 2002 
the veteran's allergic rhinitis was manifested by polyps in 
both the right and left nostrils, more severe on the right 
than on the left.

6.  Since December 1, 2002, the veteran's allergic rhinitis 
has not been manifested by polyps or by greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  A claimed left shoulder disability was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Since March 1, 2001, the effective date of service 
connection, the criteria for a 30 percent rating, but no 
higher, have been met for bronchial asthma.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Codes (DCs) 6602, 6604 (2006).

3.  The criteria for a rating higher than 20 percent for a 
low back disability have not been met since March 1, 2001, 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 
5293, 5295 (2002 and 2003), 5243 (2006).  

4.  For the period from March 1, 2001, to June 19, 2002, the 
criteria for a compensable rating for allergic rhinitis were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
DC 6510-6514, 6522, 6523, 6524 (2006).

5.  For the period from June 20, 2002, to November 30, 2002, 
the criteria for a rating higher than 30 percent for allergic 
rhinitis were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, DC 6510-6514, 6522, 6523, 6524 (2006).

6.  For the period since December 1, 2002, the criteria for a 
compensable rating for allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, DC 
6510-6514, 6522, 6523, 6524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran contends that he is entitled to service 
connection for a left shoulder disability.  The first 
requirement for any service connection claim is evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, however, there is no evidence of a 
current left shoulder disability, and the claim for service 
connection must therefore be denied.  On VA examination in 
October 2000, the veteran's left shoulder was found to be 
normal.  Additionally, VA treatment records dated from 
September 2001 to January 2006 do not reveal complaints or 
treatment for a left shoulder problem.  The veteran asserts 
that he received emergency treatment for a left shoulder 
problem in February 2002.  However, while the treatment 
records the veteran cites in support of his contention show 
that he received emergency treatment for an orthopedic 
injury, they do not show for which part of the body the 
veteran received treatment.  Thus, these records do not 
establish a current diagnosis of a left shoulder disability.  
Absent evidence of current disability, service connection for 
a left shoulder disability is not warranted.

The Board has considered the veteran's claim that he has a 
left shoulder disability related to his service.  However, as 
a layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a left shoulder disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the ratings initially 
assigned for his disabilities on the original grants of 
service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grants of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

A.  Bronchial Asthma

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under these diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2006).

The veteran is currently in receipt of a 10 percent 
disability rating under DC 6602, which pertains to bronchial 
asthma.  The Board has considered the applicability of other 
diagnostic codes, but as the veteran has not been diagnosed 
with any pulmonary disorder other than bronchial asthma, the 
Board finds that DC 6602 is the most appropriate diagnostic 
code for rating the veteran's disability.  Accordingly, the 
Board will proceed with an analysis of the veteran's 
disability under this diagnostic code.

Diagnostic Code 6602 provides for a 10 percent disability 
rating where pulmonary function tests (PFTs) show any of the 
following:  FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 
71 to 80 percent predicted, or where more than intermittent 
inhalational or oral bronchodilator therapy is required.  A 
30 percent disability evaluation is warranted where PFTs show 
any of the following:  FEV-1 of 56 to 70 percent predicted, 
FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent disability evaluation is warranted 
where pulmonary function tests (PFTs) show any of the 
following:  FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 
40 to 55 percent; or at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted where 
pulmonary function tests (PFTs) show any of the following:  
FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure, or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

The evidence of record reflects that the veteran underwent 
pulmonary function testing on three occasions between October 
2000 and April 2006.  However, pulmonary function tests were 
conducted post-bronchodilator therapy on only one of these 
occasions, in April 2006.  For VA purposes, only post-
bronchodilation results may be considered.  See 61 Fed. Reg. 
46270 (Sept. 5, 1996).  Thus, despite that the veteran 
underwent pulmonary function testing on two other occasions, 
because that testing was not conducted post-bronchodilator 
therapy, the results of that testing may not be considered in 
evaluating whether the veteran is entitled to an increased 
rating for his bronchial asthma.

In April 2006, the following post-bronchodilator PFT findings 
were reported:  FEV-1 of 105 percent predicted, and FEV-1/FVC 
of 90 percent predicted.  No DLCO findings were reported.  
The reported FEV-1 and FEV-1/FVC findings of 105 percent 
predicted and 90 percent predicted warrant no more than a 10 
percent rating under DC 6602.  The PFT findings do not show:  
FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 
percent.  Thus, in order to be entitled to an increased 
rating of 30 percent under DC 6602, the veteran must require 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.

The evidence of record reflects that the veteran was 
prescribed daily inhalational bronchodilator therapy at least 
as early as May 2000, prior to his separation from service.  
Post-service records indicate that the veteran has continued 
to use inhalational bronchodilator therapy on a daily basis.  
Most recently, in June 2005, it was noted that the veteran 
was doing well with his asthma, and it was determined that 
his therapy should be "titrated down."  Formoterol was 
discontinued, and Flovent was decreased to one use daily.  
Thus, despite that the veteran appears to be doing well with 
his asthma, and his use of medication has decreased, it 
appears that he is still using inhalational bronchodilator 
therapy on a daily basis.  As the veteran has been using 
inhalational bronchodilator therapy on a daily basis at least 
since his separation from service, the Board finds that he is 
entitled to an increased rating of 30 percent, since March 1, 
2001, the effective date of service connection.  In 
determining that the veteran is not entitled to a higher 
rating of 60 percent under DC 6602, the Board notes that the 
veteran has not had at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Indeed, the record reflects that the 
veteran has received only periodic treatment for asthma, with 
each appointment being more than one month apart.  
Additionally, these records reflect that he consistently 
denied experiencing respiratory distress and was consistently 
determined to be doing well with his asthma.  Thus, he does 
not meet the criteria for a higher rating of 60 percent on 
the basis of at least monthly visits to a physician for 
required care of exacerbations.  In addressing whether he has 
required intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids, the record 
reflects that in addition to Albuterol the veteran has also 
been prescribed Advair (Fluticasone) to treat his asthma.  
While Advair is a steroid, it is not a systemic (oral or 
parenteral) steroid.  As the veteran has not required at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, the 
Board concludes that the veteran is not entitled to a higher 
evaluation of 60 percent under DC 6602.

The weight of the credible evidence demonstrates that the 
veteran's bronchial asthma has warranted a 30 percent rating, 
but no higher, since March 1, 2001, the effective date of 
service connection.  The "benefit-of-the-doubt" rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

B.  Low Back

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, the amended rating criteria can be applied only 
for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 20 percent disabling under the diagnostic criteria 
pertaining to intervertebral disc syndrome.  Other applicable 
diagnostic codes include DC 5292, which contemplates 
limitation of motion of the lumbar spine, DC 5295, which 
contemplates lumbosacral strain and DC 5293, which 
contemplates intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DCs 5292, 5293, 5295.  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in October 2000, range of motion testing 
revealed forward flexion to 95 degrees, extension to 35 
degrees, right lateral bending to 40 degrees, and left 
lateral bending to 40 degrees.  There was no objective 
evidence of painful motion.  On VA examination in October 
2002, range of motion testing revealed forward flexion to 60 
degrees, extension to 30 degrees, and right and left lateral 
bending and rotation to 20 degrees.  There was no objective 
evidence of painful motion.  On VA examination in March 2006, 
range of motion testing revealed forward flexion to 90 
degrees, extension to 30 degrees, and right and left lateral 
bending to 30 degrees and right and left lateral rotation to 
30 degrees, with objective evidence of pain on the ends of 
motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the above examinations, the 
Board concludes that the veteran's limitation of motion most 
accurately falls within the moderate range.  At no time has 
the range of motion of the veteran's back been found to be 
severe or extremely minimal.  Thus, under the old qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's low back disability was no more than 
moderate, for which a 20 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall at most within the requirements for 
a 20 percent rating: forward flexion greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2006).  Thus, the new schedular criteria of DC 5237 cannot 
serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  Under the old 
schedular criteria of DC 5295, a higher rating of 40 percent 
was not warranted unless there was listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, treatment records dated from 
September 2001 to January 2006, and reports of VA examination 
dated in October 2000, October 2002, and March 2006 
demonstrate occasional tenderness and evidence of muscle 
spasm, but no evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, the veteran's low 
back disability does not satisfy the criteria for a higher 
rating of 40 percent under the old criteria of DC 5295.  
Under the new schedular criteria, the veteran's range of 
motion does not meet the criteria for a higher rating of 40 
percent, as discussed immediately above.

In evaluating whether DC 5293, the diagnostic code pertaining 
to intervertebral disc syndrome, would entitle the veteran to 
a higher rating, the evidence for consideration includes 
treatment records dated from September 2001 to January 2006, 
and reports of VA examination dated in October 2000, October 
2002, and March 2006.  The treatment records are negative for 
complaints of radiation, or for any findings of sensory 
abnormality.  On VA examination in October 2000, the 
veteran's neurological examination was normal, with deep 
tendon reflexes intact and symmetrical, bilaterally.  On VA 
examination in October 2002, the veteran denied experiencing 
radiation of pain or numbness into his lower extremities.  
Physical examination revealed absent knee and ankle jerks 
bilaterally, but no muscle atrophy of the lower extremities.  
Additionally, straight leg raising was negative, bilaterally.  
Finally, on VA examination in March 2006, the veteran 
reported no radiation of his back pain, and no radicular 
symptoms.  Examination revealed no sensory deprivation in 
either lower extremity.  His reflexes were found to be intact 
and symmetrical in both lower extremities.  Motor strength 
was found to be good in all areas, bilaterally.  

As the veteran has not complained of sensory abnormalities 
related to his low back disability, and the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other neurological 
symptoms amounting to severe recurrent attacks of 
intervertebral disc syndrome with little intermittent relief, 
the Board finds that the veteran is not entitled to an 
increased rating for his low back disability under the 
criteria of DC 5293, as in effect prior to September 23, 
2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than four weeks but less than six weeks during any one-year 
period of the rating period under consideration.  
Accordingly, he is not entitled to an increased rating under 
this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in October 2000, range of motion testing revealed 
forward flexion to 95 degrees, extension to 35 degrees, right 
lateral bending to 40 degrees, and left lateral bending to 40 
degrees.  There was no objective evidence of painful motion.  
On VA examination in October 2002, range of motion testing 
revealed forward flexion to 60 degrees, extension to 30 
degrees, and right and left lateral bending and rotation to 
20 degrees.  There was no objective evidence of painful 
motion.  On VA examination in March 2006, range of motion 
testing revealed forward flexion to 90 degrees, extension to 
30 degrees, and right and left lateral bending to 30 degrees 
and right and left lateral rotation to 30 degrees.  There was 
objective evidence of pain on the ends of motion.  
Taken together, these ranges of motion would warrant a rating 
of no more than 20 percent under the general rating formula.  
The requirements for a higher rating under the general rating 
formula, forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2006).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2002.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
these occur only after certain activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for any neurological manifestations.  As discussed 
above, however, no neurological manifestations have been 
demonstrated on examination.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
However, the weight of the credible evidence demonstrates 
that the orthopedic manifestations of the veteran's low back 
disability have warranted no more than a 20 percent rating 
since March 1, 2001, the effective date of service 
connection.  The Board also finds that the veteran has not 
been entitled to a separate rating for any neurological 
component of his low back disability, as there is no 
objective evidence of any neurological manifestations, since 
the effective date of service connection.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Allergic Rhinitis

The veteran's allergic rhinitis disability is rated under 
DC 6522 (allergic or vasomotor rhinitis).  38 C.F.R. § 4.97, 
DC 6522.  Diagnostic Code 6522 provides for a 10 percent 
rating where the condition is without polyps, but there is 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A maximum 30 
percent rating is warranted where the evidence demonstrates 
polyps.  38 C.F.R. § 4.97, DC 6522.  Where the schedule does 
not provide a 0 percent evaluation for a diagnostic code, as 
here, a 0 percent evaluation shall be assigned when the 
requirements for a compensable rating have not been met.  
38 C.F.R. § 4.31 (2006).

The veteran contends that he is entitled to a higher rating 
for allergic rhinitis for each of the periods from March 1, 
2001 to June 19, 2002, from June 20, 2002 to November 30, 
2002, and from December 1, 2002 to the present.  His 
entitlement to an increased rating for each of these periods 
will be evaluated in turn.

1.  March 1, 2001 to June 19, 2002

Treatment records dated from March 1, 2001, the effective 
date of service connection, to June 19, 2002 demonstrate the 
veteran received periodic treatment for his allergic 
rhinitis.  These records detail various symptoms and 
complications, including headaches, runny nose, and nasal 
blockage of various degrees.  These records, however, do not 
demonstrate that the veteran had polyps or greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.  

The record clearly demonstrates that the veteran's allergic 
rhinitis is chronic in nature and that it did have an impact 
on his daily activities during this period.  However, during 
this period there was no evidence of polyps or greater than 
50 percent obstruction of the nasal passages on both sides, 
or complete obstruction on one side.  Without the presence of 
polyps or greater than 50 percent obstruction of the nasal 
passages on both sides, or complete obstruction on one side, 
a compensable rating under DC 6522 for this period is not 
warranted.  

The Board has considered the application of Diagnostic Codes 
6523 and 6524.  However, the veteran has not been shown to 
have bacterial rhinitis or granulomatous rhinitis.  He is 
accordingly not entitled to an increased rating under those 
diagnostic codes.  Nor is the veteran entitled to a higher 
rating under the diagnostic codes pertaining to sinusitis 
(6510 through 6514), as records dated from March 1, 2001 to 
June 19, 2002 do not demonstrate a diagnosis of sinusitis.

In sum, the weight of the credible evidence demonstrates that 
for the period from March 1, 2001 to June 19, 2002, the 
veteran's allergic rhinitis disability did not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

2.  June 20, 2002 to November 30, 2002

The record reflects that on June 20, 2002, the veteran was 
diagnosed with bilateral nasal polyps, more severe on the 
right than on the left.  He was scheduled for a polypectomy 
on December 1, 2002.

As the veteran is in receipt of a 30 percent rating under DC 
6522 for this period, and that diagnostic code does not 
provide for a rating in excess of 30 percent, DC 6522 cannot 
serve as a basis for an increased rating for this period.  38 
C.F.R. § 4.97, DC 6522.

The Board has considered the application of Diagnostic Codes 
6523 and 6524.  However, the veteran has not been shown to 
have bacterial rhinitis or granulomatous rhinitis.  He is 
accordingly not entitled to an increased rating under those 
diagnostic codes.

Furthermore, the evidence does not demonstrate marked 
interference with employment or frequent hospitalization for 
the condition.  Therefore, the Board finds that referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b).

Nor is the veteran entitled to a higher rating under the 
diagnostic codes pertaining to sinusitis (6510 through 6514), 
as he has been separately service-connected for pan-sinusitis 
since August 12, 2002.  The disability rating for that 
disorder is not currently at issue before the Board.

In sum, the weight of the credible evidence demonstrates that 
the veteran's allergic rhinitis disability did not warrant a 
rating higher than 30 percent for the period from June 20, 
2002 to November 30, 2002.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

3.  Since December 1, 2002

The record reflects that the veteran underwent bilateral 
polypectomy on December 1, 2002.  Subsequent clinical records 
dated to January 2006 demonstrate that the veteran received 
periodic treatment for his allergic rhinitis.  These records 
detail various symptoms and complications, including 
headaches, runny nose, sneezing, and nasal blockage of 
various degrees.  These records, however, do not demonstrate 
that the veteran had polyps or greater than 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.  

On VA examination in March 2006, the veteran was found to 
have turbinates engorged with watery discharge but no nasal 
polyps, and no obstruction of the nasal passages.  

The record clearly demonstrates that the veteran's allergic 
rhinitis is chronic in nature and that it does have an impact 
on his daily activities.  However, since December 1, 2002, 
there is no evidence of polyps or greater than 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.  Without the presence of polyps or 
greater than 50 percent obstruction of the nasal passages on 
both sides, or complete obstruction on one side, a 
compensable rating under DC 6522 is not warranted.  

The Board has considered the application of Diagnostic Codes 
6523 and 6524.  However, the veteran has not been shown to 
have bacterial rhinitis or granulomatous rhinitis.  He is 
accordingly not entitled to an increased rating under those 
diagnostic codes.  

Nor is the veteran entitled to a higher rating under the 
diagnostic codes pertaining to sinusitis (6510 through 6514), 
as he has been separately service-connected for pan-sinusitis 
since August 12, 2002.  The disability rating for that 
disorder is not currently at issue before the Board.

In sum, the weight of the credible evidence demonstrates that 
for the period since December 1, 2002, the veteran's allergic 
rhinitis disability has not warranted a compensable rating.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, April 
2002, and November 2006; rating decisions in April 2001 and 
August 2006; and a statement of the case in August 2002.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.



ORDER

Service connection for a left shoulder disability is denied.

An initial rating of 30 percent, but no higher, for bronchial 
asthma is granted.

An initial rating higher than 20 percent for a low back 
disability is denied.

A compensable rating for allergic rhinitis, for the period 
from March 1, 2001, to June 19, 2002, is denied.

A rating in excess of 30 percent for allergic rhinitis, for 
the period from June 20, 2002, to November 30, 2002, is 
denied.

A compensable rating for allergic rhinitis, for the period 
since December 1, 2002 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


